Affirmed and Memorandum Opinion filed May 17, 2007







Affirmed
and Memorandum Opinion filed May 17, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00285-CR
____________
 
CHANCE JUSTIN WILLIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District
Court
Harris County, Texas
Trial Court Cause No. 1014713 
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of possession of a controlled
substance.  The trial court deferred adjudicating guilt and placed appellant
under community supervision for a term of four years.  Subsequently, the State
moved to adjudicate guilt.  Appellant entered a plea of true in exchange for
the State=s recommendation of a two-year sentence.  On February 16, 2006, the trial
court found the allegation to be true and sentenced appellant to confinement for
two years in the Institutional Division of the Texas Department of Criminal
Justice and assessed a fine of $750.  Appellant filed a motion for new trial. 
After a hearing, the trial court denied the motion.  Appellant filed a notice
of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).